Citation Nr: 0729852	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-25 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. What evaluation is warranted for right knee arthritis from 
November 17, 2003?

2. What evaluation is warranted for a left knee meniscal tear 
with instability from November 17, 2003?

3. What evaluation is warranted for left knee degenerative 
joint disease from November 17, 2003?


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty for 
training from November 1992 to April 1993, and on active duty 
from October 1994 to March 1995 and from October 2001 to 
September 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in August 2004 and June 2005 of 
a Department of Veteran's Affairs (VA) Regional Office (RO).

In his November 2003 application for VA benefits, the veteran 
claimed entitlement to service connection for residuals of 
oral surgery.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In August 2005, the veteran requested a hearing before the 
Board.  The hearing was then scheduled for July 2007.  Notice 
of the hearing was provided in May 2007, but the veteran did 
not appear for the hearing.  

The record shows that the notice of the date of the hearing 
was returned by the United States Postal Service because the 
notice had been mailed to a post office box that had been 
closed.  The record shows, however, that the RO was on notice 
that the veteran had changed his address before the notice of 
the hearing was mailed to the wrong address. 

In July 2007, the veteran's representative requested that the 
veteran be rescheduled for a Board hearing.    

Given the expressed intent of the veteran, the Board 
concludes that this case must be returned to the RO to 
arrange such a hearing before adjudication of the claims. 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.702, 20.703, 20.704 (2006). 

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Board hearing 
at the RO. The RO should notify the 
veteran of the date, time and place of 
the hearing at his most recent address.  
After the hearing is conducted, or in 
the event the appellant withdraws his 
hearing request or fails to report for 
the hearing, the claims file should be 
reviewed. Should the prior denial be 
confirmed, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

